Citation Nr: 1648204	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to March 1965.  He attended Airborne School and was awarded a Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal has since been transferred to the RO in New York, New York.

The Board has recharacterized the Veteran's claim as service connection for a back disability, to include degenerative disc disease of the thoracolumbar spine, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his back disability had its onset in service as the result of hard landings after parachute jumps.  In an August 2009 statement, the Veteran recalled that he injured his back when he was dragged some distance while jumping on a windy day in 1963 or 1964.  Further, he recounted another incident when he injured his back in Iran while jumping on an extremely windy day.  The Veteran stated that from 1962 to 1965 he made over 20 jumps as a paratrooper, which caused damage to his spine and has worsened over time.  See October 2010 Notice of Disagreement.  He asserts that he has had ongoing back pain subsequent to his injuries in service.  See October 2009 VA examination.

The Veteran has had a long-standing history of back problems.  In September 1962, he reported a sore back, and in February 1963 he reported upper back pain, as noted in his service treatment records.  However, in February 1965, the Veteran denied any problems with painful or swollen joints on his report of medical history, and a February 1965 separation examination indicated that his spine was normal.  

After service, the Veteran was a police officer at the New York City Police Department, from December 1965 to October 1983, and reported several injuries to his back.  See October 2009 VA examination.  There is one documented post-service record from January 1996, in which the Veteran stated that he reinjured his back in January 1994. 

There are numerous records detailing his current back disability and prior treatments, including multiple back operations occurring in November 2004, December 2004, and in July 2005.  However, it appears that some post-service treatment records are missing.  In a March 2013 VA Form 9, the Veteran identified treatment records from Southbay Sports and Physical Therapy, where he was treated during the 90's, 2000's, and at various times up to the present, which are not part of the record.  Further, treatment records for his reported back injuries from the New York City Police Department are also not found in the record.  See October 2009 VA examination.  Thus, any outstanding private treatment records should be secured and any records of VA treatment should also be obtained on remand. 

The Veteran underwent two VA examinations, which resulted in two conflicting opinions.  In a September 2009 examination report, the examiner opined that the Veteran's current back disability "certainly might have been at least as likely as not related" to service.  However, the examiner did not consider the Veteran's claims file, did not consider his post-service back injury, and used speculative language in her opinion.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not review the Veteran's claims file or consider the Veteran's complete history, the September 2009 opinion is inadequate.

In an October 2009 examination, the examiner was unable to resolve the issue without resorting to mere speculation.  The examiner did not consider the September 2009 VA examiner's opinion, and did not provide a complete rationale as to why he could not offer a conclusive opinion without resorting to speculation and thus, the October 2009 opinion is also insufficient.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, an additional addendum opinion should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment.  Negative
responses should be associated with the claims file. 

2. Obtain all outstanding private treatment records
concerning the Veteran's back disability, to include all records from Southbay Sports and Physical Therapy.  The Veteran should be requested to sign the necessary authorizations for release of private medical records to VA.  Negative responses should be associated with the claims file. 

3.	Obtain any treatment records associated with the Veteran's time as a police officer, including any records from the New York City Police Department.  The Veteran should be requested to sign the necessary authorizations for release of private medical records to VA.  Negative responses should be associated with the claims file.

4.	Next, obtain an addendum opinion addressing the etiology of the claimed back disability.  The claims file must be made available and reviewed by the examiner.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion. 

After reviewing the claims file, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability had its onset in service, manifested within one year after separation from active service, or is otherwise related to service, to include as the result of the cumulative impact of over 20 parachute jumps therein.

In formulating the above opinion, the examiner should specifically review and consider the Veteran's service treatment records from September 1962 and February 1963, the Veteran's post service injury in January 1994, lay statements, and VA examinations from September and October 2009. 

A complete rationale should accompany all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. After ensuring completion of the foregoing and any
other development deemed necessary based on evidence added to the record, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




